Citation Nr: 9921438	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-28 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Hearings 
were held before a hearing officer at the RO in August 1994 and 
October 1997, and the related hearing officer's decisions were 
entered in February 1995 and June 1998, respectively.  Most 
recently, a Video Conference hearing at the RO was conducted in 
October 1998 by the undersigned Member of the Board.  

By means of correspondence dated in August 1998, the veteran has 
asserted a claim of entitlement to secondary service connection 
for right hip disability.  This claim is, therefore, referred to 
the RO for adjudication. 


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
PTSD include complaint of continued Vietnam-related nightmares 
controlled, however, by medication, with clear, coherent and 
relevant speech and an affect described as being "appropriate", 
productive, collectively, of not more than definite overall 
impairment. 

2.  Acuity in the veteran's right ear is, at worst, of level IV 
severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 4.7, and Part 4, Diagnostic Code 9411 (1998). 

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
the Board finds that each claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly developed, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for PTSD, for which the RO has 
assigned a 30 percent rating under the provisions of Diagnostic 
Code 9411 of the Rating Schedule; and for high frequency hearing 
loss, right ear, rated as noncompensable under Diagnostic Code 
6100.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the veteran's PTSD 
and right ear hearing loss.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
the remote clinical histories and findings pertaining to either 
of the foregoing service-connected disabilities.  


I.  Increased Rating, PTSD

Pursuant to Diagnostic Code 9411 (1995), the evaluation of the 
veteran's service-connected PTSD turns on the severity of his 
overall social and industrial impairment.  A 30 percent rating is 
warranted where such impairment is of definite severity; a 50 
percent rating is warranted where such impairment is 
considerable.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court 
of Appeals for Veterans Claims ("Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large."  O.G.C. Prec. 
9-93 (Nov. 9, 1993).  The Board is bound by this interpretation 
of the term "definite."  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric disabilities.  
See 61 Fed. Reg. 52, 695 (1996).  Pursuant to the pertinent 
aspect of the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, or recent events); a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See 61 Fed. Reg. 52, 702 (1996).

With respect to his claim for an increased rating for his 
service-connected PTSD, the veteran asserts that he regularly 
experiences Vietnam-related nightmares as well as difficulty in 
concentrating.  He further indicates that he experiences 
difficulty sleeping.  In this regard, when examined by VA in 
October 1992, at which time the veteran elaborated that he had 
"difficulty feeling and expressing [his] emotions", findings on 
mental status examination included "poor" insight and judgment, 
with "intact" recent and remote memory.  The pertinent 
examination diagnosis was PTSD, and a score of 50 was assigned as 
being representative of the veteran's Global Assessment of 
Functioning (GAF).  When examined by VA in November 1994, the 
veteran indicated that the only person in whom he could confide 
was "another Vietnam veteran".  He also indicated that he had 
worked "12 or 13" jobs in the past dozen years.  Findings on 
mental status examination included an affect which was "blunted 
but appropriate", speech which was "clear, coherent and 
relevant", and "intact" remote memory; judgment and insight 
were described as being, in each instance, "satisfactory".  The 
pertinent examination diagnoses included PTSD, and a GAF score of 
40 was assigned.

Most recently, when examined by VA in February 1997, the veteran 
indicated that he was unable to experience "a meaningful 
relationship" and that he was without "friends".  On mental 
status examination, he was noted to speak "coherently and 
relevantly", though his mood was "depressed"; he was oriented 
in three spheres, and judgment and insight were, in each 
instance, described as being "fair".  The diagnosis was PTSD, 
and a GAF score of 50 was assigned.  

In considering the veteran's claim for an increased rating for 
his service-connected PTSD, the Board is of the opinion, in light 
of the reasoning advanced hereinbelow, that an increased 
disability evaluation therefor, at least in accordance with the 
above-stated criteria in effect prior to November 1996, is not 
warranted.  In reaching such conclusion, the Board is constrained 
to point out that the veteran's PTSD is not shown, at least per 
se, to be productive of the requisite considerable social 
impairment necessary for the assignment of a 50 percent rating 
under such criteria.  In this regard, the Board would point out 
that, while the veteran on the February 1997 VA examination 
indicated that he had no 'friends', he testified at his October 
1997 hearing that a "friend" allowed him to live on such 
individual's private property.  In addition, at his October 1998 
hearing, the veteran indicated that he could in fact socially 
engage with those who understood "the kind of problems" he was 
experiencing.  

Further, impairment related to the veteran's PTSD would not 
appear to occasion the requisite considerable industrial 
inadaptability necessary for the assignment of a 50 percent 
rating under the above-stated criteria in effect prior to 
November 1996.  In this regard, the Board cannot overlook the 
consideration that the veteran's assigned GAF on his October 1992 
and February 1997 VA examinations was, in each instance, 50.  
Inasmuch as a GAF of 55-60 is indicative of only "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995), the Board is of the view that a slightly lower GAF of 
50 would still not equate with more than "definite" industrial 
impairment (since 'definite' is itself, in light of O.G.C. Prec. 
9-93, supra, 'more than moderate'), the latter being 
characteristic of pertinent disability commensurate with the 
veteran's presently assigned 30 percent rating.  Moreover, while 
a lower GAF of 40 was assigned in conjunction with the veteran's 
November 1994 VA examination, it is observed, significantly, that 
such score was rendered in consideration of conditions in 
addition to PTSD, to include nonservice-related alcoholism and 
drug abuse.  Moreover, it bears emphasis that on his February 
1997 VA examination the veteran indicated that he was then 
probably unable to resume his then most recent employment with 
"a maintenance company" owing to a problematic "right knee 
cap", the latter being unrelated to his PTSD; and that, at his 
October 1998 hearing, the veteran related that he had, in June 
1998, been "laid off" from his then most recent employment at a 
greenhouse due to seasonal non-availability of work and 
undergoing "hip surgery", neither factor, to be sure, being 
traceable to his PTSD.  Finally, the Board would merely further 
note that, although the record reflects that the veteran is 
currently receiving Social Security Administration benefits based 
on disability, the related March 1994 award letter reflects that 
PTSD was neither the "primary" nor "secondary" diagnosis (and, 
indeed, is nowhere cited in the award letter) on which the grant 
of such benefit was predicated.  In view of the foregoing 
observations, then, the Board readily concludes that an increased 
rating for the veteran's service-connected PTSD, at least under 
the criteria contained in Diagnostic Code 9411 (1995), is not 
warranted.

The Board is, in addition, of the opinion that entitlement to a 
rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised above-
addressed criteria that became effective November 7, 1996.  In 
reaching this conclusion, the Board would point out that, when 
the veteran was examined by VA in November 1994, his speech was 
described as being 'clear, coherent and relevant' (he was also 
noted to have spoken 'coherently and relevantly' when examined by 
VA in February 1997), in contradistinction to the requisite 
circumlocutory or stereotypical speech which (if present) would 
otherwise be characteristic of disability warranting a 50 percent 
rating under the above-cited revised criteria.  In addition, the 
'depressed' mood the veteran was noted to have when examined by 
VA in February 1997 merely comprises a manifestation of pertinent 
disablement warranting a 30 percent rating (the veteran's present 
pertinent evaluation).  Moreover, while flattened affect (if 
evident) would comprise a characteristic independently 
representative of disability warranting a 50 percent rating under 
the revised criteria, the veteran's affect was specifically 
described as being 'blunted but appropriate' on the November 1994 
VA examination.  Further, while the veteran alluded to 
experiencing difficulty sleeping on the November 1994 VA 
examination as well as the February 1997 VA examination, the 
Board is constrained to respectfully point out that even if his 
problematic sleep constituted sleep impairment of chronic 
derivation, it would still only be independently characteristic 
of pertinent disablement commensurate with a 30 percent rating, 
identical to the veteran's present pertinent evaluation.  
Finally, while the veteran indicated at his October 1998 hearing 
that the medication he was taking had been effective to restrict 
the frequency of his Vietnam-related nightmares, the Board would 
observe that the control of such PTSD symptom as a consequence of 
the medication is independently characteristic of pertinent 
disablement commensurate with only a 10 percent rating, an 
evaluation less than the veteran's present pertinent evaluation.  
See 61 Fed. Reg. 52, 695 (1996).  In light of the foregoing 
observations, then, the Board is persuaded that, under the above-
cited revised criteria that became effective on November 7, 1996, 
a disability rating in excess of the 30 percent evaluation 
presently assigned for the veteran's PTSD is, clearly, not in 
order.  61 Fed. Reg. 52, 702 (1996).  

In reaching the foregoing disposition, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which provide 
that, where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  However, the record does not show that the 
actual manifestations of the veteran's service-connected PTSD 
more closely approximate those required for a 50 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable basis 
for a grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.7, and Part 4, Diagnostic 
Code 9411.


II.  Increased Rating, Right Ear Hearing Loss

Under the schedular criteria, evaluations of unilateral defective 
hearing loss range from noncompensable to 10 percent based upon 
organic impairment of hearing acuity as measured by the results 
of controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective hearing 
involving one ear, and the appellant does not have total deafness 
in both ears, the hearing acuity of the nonservice-connected ear 
is considered to be normal.  In such situations, a maximum 
10 percent rating is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100 to 6101. 

In conjunction with the veteran's current claim for an increased 
rating for his service-connected right ear hearing loss, a VA 
audiometric examination performed in February 1997 revealed that 
the veteran had an average pure tone threshold level of 51 
decibels in the right ear and 34 decibels in the left ear, for 
the frequencies at 1,000, 2,000, 3,000, and 4,000 hertz; speech 
recognition ability was 88 and 96 percent in the right and left 
ears, respectfully.  A VA audiometric examination performed in 
September 1994 revealed pure tone threshold levels identical to 
those ascertained on the February 1997 audiogram, while speech 
recognition ability (in September 1994) was 80 and 92 percent in 
the right and left ears, respectfully. 

The veteran avers that hearing loss in his right ear is such that 
he has difficulty in understanding conversation unless he is 
directly facing the speaker.  The Board fully acknowledges the 
foregoing contention.  Nevertheless, under the applicable 
criteria, as set forth above, the veteran's hearing acuity 
(based, moreover, on the greater relative loss of acuity shown 
with respect to the right ear on the September 1994 audiogram) is 
at level  IV in the right ear, and a comparison of such finding 
with the schedular criteria does not demonstrate entitlement to a 
compensable rating.  Finally, although the veteran indicated at 
his October 1998 hearing that he had been given a hearing aid by 
VA for his right ear, the Board would respectfully point out that 
the above-cited schedular criteria contemplate the improvement 
occasioned by a hearing aid.  See 38 C.F.R. § 4.86 (1998).  
Accordingly, the assignment of an increased rating for the 
veteran's service-connected right ear hearing loss is not in 
order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100.

Finally, in reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable rating 
for service-connected hearing loss by means of a mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometric evaluation has been upheld by the 
United States Court of Veterans Appeals.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


ORDER

An increased rating for PTSD is denied.

An increased rating for right ear hearing loss is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

